Ogden, J.
The indictment in this ease charges the defendants with playing at a game with cards, in a certain house in the town of Seguin, but it fails to charge that they played, together or with each other. The court overruled a motion to quash, and the defendants were tried and convicted.
Under the authority of Parker v. The State, 26 Texas, 204, and several cases of a similar character decided at this term of the court, we must hold the indictment fatally defective, and that the court erred in overruling the motion to quash. The judgment is therefore reversed and the case dismissed.
Reversed and dismissed.